Citation Nr: 0105678	
Decision Date: 02/26/01    Archive Date: 03/02/01	

DOCKET NO.  97-28 370	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Evaluation of a low back strain, rated as noncompensable 
prior to August 15, 2000, and as 10 percent disabling from 
August 15, 2000.

4.  Evaluation of a deviated nasal septum, currently rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to July 1969.  
Active duty for training included the period from November 
1980 to February 1982.  He had Active Guard Reserve service 
under Title 32, U.S.C. § 502(f) from March 1990 to February 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

When the case was previously before the Board, in November 
1999, it was remanded to afford the veteran a RO hearing.  
The requested hearing was conducted in May 2000.  Review of 
the transcript shows that the VA employee conducting the 
hearing explained fully the issues and suggested the 
submission of additional evidence.  Cf. 38 C.F.R. 
§ 3.103(c)(2) (2000).  As the requested development has been 
completed, the Board now proceeds with its review of the 
appeal.  

Preliminary review of the record shows that the December 2000 
statement of the case on the evaluation of a deviated nasal 
septum, provided the veteran with the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  As to the evaluation of the back, the 
record does not reveal that the RO expressly considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran has PTSD as a result of his wartime Vietnam 
experiences.  

3.  The service-connected low back strain is currently 
manifested by characteristic pain on motion.  There is no 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or abnormal mobility on forced 
motion.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active wartime service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. § 3.304(f) (2000).

2.  Low back strain is 10 percent disabling.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including § 4.7 
and Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development

As to the claims for service connection for PTSD and a higher 
evaluation for the service-connected back disorder, the 
veteran's application is complete.  The rating decision, 
statement of the case, and supplemental statements of the 
case notified the veteran and his representative of the 
evidence necessary to substantiate the claims, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  VA has made reasonable efforts to obtain relevant 
records (including private records) which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The veteran has been examined by VA.  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The RO did not consider the case under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") and VA guidance issued pursuant 
to the Act.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  


PTSD

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991).  Consequently, a 
claim for service connection requires evidence of a current 
disability, evidence of disease or injury during service, and 
evidence relating the current disability to the disease or 
injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 197 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (2000).  

The service personnel records show that the veteran served in 
Vietnam in October and November 1968 as well as from February 
to April 1969.  His 1969 service was aboard the U.S.S. 
Hunterdon County (LST-838).  The Center for Research of Unit 
Records has provided the records from the ship.  The records 
show that the first four months of 1969 were active ones for 
the ship with gunfire missions called nearly every week and 
several troop insertions of Vietnamese soldiers using the 
ship's boats.  One of the insertions resulted in the capture 
of a large enemy arms cache.  Ships logs document frequent 
firing at enemy positions.  The records show that the ship 
was hit by enemy fire and lives were lost, before he joined 
the vessel.  The records do not show that the ship received 
enemy fire or that the veteran or his shipmates were injured 
by hostile action while he was with the ship.  

An April 1969 service medical record shows that the veteran 
was transferred to a hospital ship because of his inability 
to adapt to ship boarded life aboard the U.S.S. Hunterdon 
County.  It was noted that the veteran had been in frequent 
fights with other crew members of the Hunterdon County, as 
well as his previous ship.  The veteran alleged that he did 
not know why everyone on the ship disliked him.  He admitted 
having a short temper and stated that he was easily provoked.  
He also said that he was frightened about being in Vietnam 
and had frequent nightmares in which he was killed in combat.  
He expressed his dislike of sea duty and his desire to be 
back near his home.  He admitted that he resented taking 
orders, disliked his officers and they disliked him.  The 
veteran was seen for individual interviews and participated 
in daily group psychotherapy.  He manifested a consistent 
pattern of passive-aggressive behavior that most certain had 
been present for several years.  On the ward, he alienated 
most of the other patients by his very narcissistic behavior 
and his repeated sarcastic comments about other people.  The 
diagnosis was passive-aggressive personality, aggressive 
type, existed prior to entry, not incurred in line of duty.  

On examination for separation from service, in July 1969, the 
veteran's psychiatric status was normal.  

The veteran was hospitalized at a VA Medical Center (VAMC) 
for approximately four days in October 1971.  He was 
initially admitted with a diagnosis of anxiety.  He had a 
history of being hostile and aggressive and felt insecure and 
inferior.  The veteran was discharged against medical advice 
with a diagnosis of passive-aggressive personality.  

In November 1971, a private psychiatrist examined the veteran 
for VA.  The veteran complained that he was unable to cope 
with problems and became emotional.  He reported that he was 
hospitalized in Vietnam because he could not cope with 
combat.  He explained that he was on a Navy river patrol.  
Following service, he had lost several jobs and had family 
problems.  The examiner noted that the veteran's mood was 
rather bland.  Otherwise there were no abnormal findings.  
The diagnosis was anxiety reaction and a schizoid 
personality.  

The veteran was afforded a Veterans Administration mental 
examination in June 1996.  The veteran complained that he had 
been having a lot of trouble ever since Vietnam.  He reported 
having a nervous breakdown in Vietnam.  He stated that he 
could not sleep and was scared and horrified throughout the 
four months he was in Vietnam.  He reportedly continued to 
have trouble sleeping upon his return to the United States.  
He outlined family and employment problems.  He reported 
having constant flashbacks and nightmares from Vietnam, even 
though he was not directly involved in the war.  He reported 
that he made trips in an assault boat.  Throughout the 
interview, the veteran's focus was mainly toward the 
injustice done to him by VA.  Objective findings were normal.  
It was recommended that psychological testing be done to 
assess his mood and personality disorder.  The Axis I 
diagnosis was "no diagnosis."  The Axis II diagnosis 
(pertaining to personality disorders) was deferred.  

The report of a private psychiatric evaluation is dated in 
August 1996.  The veteran reported that his first psychiatric 
treatment was during the Vietnam war, when he served with the 
Navy on river patrol.  He was hospitalized in 1969 and 
treated for depression and anxiety.  The veteran reported two 
particular traumas.  First serving in Vietnam on river patrol 
and suffering the effects of combat and atrocities he saw in 
Vietnam.  He reportedly dreamt of the Vietnam war.  He told 
of avoiding watching any kind of movies or television 
programs about Vietnam because they upset him.  The second 
trauma in his life involved the death of his wife and his 
subsequent conviction of criminal negligent homicide and 
serving six months in jail.  In addition to symptoms related 
to his family problems, the veteran complained of dreams, 
nightmares and avoidance behavior surrounding his Vietnam 
experience.  The physician reported numerous symptoms 
endorsed by the veteran.  On mental status examination, the 
veteran appeared to be in some moderate emotional distress.  
Speech was of slightly slowed rate and slightly flattened 
rhythm.  Mood was depressed and anxious.  Affect was mildly 
depressed and conveyed anxiety.  Other objective findings 
were within normal limits.  The Axis I diagnoses were 
post-traumatic stress disorder, generalized anxiety disorder, 
major depressive disorder and rule out panic disorder without 
agoraphobia.  VA clinical records of October 1996 contain a 
diagnosis of PTSD.  The report of the May 1998 VA PTSD 
examination shows that the veteran told of being on a ship 
with the river patrol forces and seeing action for four 
months.  He reportedly suffered a nervous breakdown after a 
fire fight.  The reason for his breakdown was described as 
due to heavy casualties during that episode.  He witnessed 
several dead and was detailed for a dead body count.  The 
veteran's post military experiences, including employment and 
family problems, were detailed.  Subjective symptoms included 
sleep problems, nightmares, easy agitation, feeling 
depressed, behavioral problems, becoming argumentative, 
difficulty getting along with others, poor interpersonal 
relationships and rages.  Objectively, he appeared hostile 
and initially agitated but became more friendly and calm and 
spoke fluently softly and expansively.  He did not suffer any 
hallucinations or delusions.  He was oriented in all spheres.  
No speech or thought disorders were exhibited.  He appeared 
angry at times and tearful at times.  Insight and judgment 
remained intact.  The diagnoses were PTSD and a mood 
disorder, not otherwise specified.  

Psychological testing was done in June 1998.  The veteran 
reported that he worked in the engine room but became a 
gunner, loading shells on a 40-millimeter gun.  He reported 
that he was exposed to heavy combat, including repeated 
firing on the enemy.  He also had to count bodies, which was 
traumatic.  There was also a constant fear that the ship 
would be blown up.  The veteran was administered several 
tests.  The MMPI-2 was invalid due to the veteran's tendency 
to exaggerate pathology and random responding near the end of 
the test.  It was explained that the MMPI-2 had several 
different measures of validity and almost all of them were 
consistently invalid.  Other tests of depression and PTSD 
were made up entirely of obvious and face-valid items, with 
no measures of validity or test taking attitude.  
Nevertheless, the veteran scored in the same general range of 
moderate to severe.  The examiner felt that although it was 
likely that there was some tendency to exaggerate, it was not 
the most wild and obvious type.  The tests were considered to 
be suggestive of depression and PTSD.  The examiner concluded 
that the veteran experienced significant trauma in combat in 
Vietnam with fear of being killed, seeing others killed and 
counting dead bodies.  He currently experienced nightmares 
related to Vietnam, occasional intrusive thoughts, 
exaggerated startle response, sleep difficulty and angry 
outbursts.  He had few triggers.  The diagnosis was PTSD, 
chronic, mild.  

VA outpatient treatment records for April 1998 contain 
diagnoses of PTSD.  

The information provided by the Center for Unit Records shows 
that the veteran's ship was attacked before he joined it.  
The attack killed and wounded numerous crew members.  While 
these events did not happen when the veteran was present, 
they did provide a plausible basis for his concern for his 
safety, as shown in several of the medical records.  The 
ship's deck log book shows that the ship frequently moved and 
routinely fired hundreds of rounds when anchoring at a new 
position.  The ship also used its landing craft for security 
patrols around the ship, the veteran was trained as an 
assault boat engineer.  During 1969, the ship conducted 
32 gunfire support missions, expended over 32,000 rounds of 
40 millimeter cannon munitions and almost 1,000 rounds of 81 
millimeter mortar shells.  Enemy killed were 28.  Nine troop 
insertions inserted 810 troops.  The list also shows bunkers 
and structures destroyed as well as materials captured.  The 
veteran has not actually claimed to have been in combat.  Cf. 
VAOPGCPREC 12-99 October 18, 1999.  He cites the danger that 
he was in, the frequent firing, and viewing enemy dead as the 
stercorous.  The information from the Center for Research for 
Unit Records confirms the claimed stressors.  The recent 
evaluations by private and VA examiners agree on a diagnosis 
of PTSD.  Consequently, the Board must conclude that he has 
PTSD as the result of his Vietnam experiences.  



Low back strain

Service medical records show treatment for low back pain in 
1991.  A clinical note dated in January 1992 shows the 
veteran complained of right back pain.  No objective findings 
were reported.  In March 1992, the veteran was seen for 
emergency care, reporting low back pain after moving 
furniture.  There was no direct trauma.  The back was tender 
over the L3-L4 area and sacroiliac joints bilaterally.  There 
was a full range of motion.  Straight leg raising was 
negative to 80 degrees.  Deep tendon reflexes were equal.  
Strength was 5/5 and equal.  The assessment was low back pain 
and treatment was recommended.  In July 1992, the veteran 
complained of having low back pain on a chronic basis for 
five years.  He stated that it was the first time that he 
experienced radiation into both legs.  Objectively, the spine 
had tenderness at the L4-L5 area.  There was no scoliosis.  
Straight leg raising was negative.  Deep tendon reflexes were 
four plus bilaterally.  It was the assessment that the 
veteran had low back pain with sciatica.  Treatment was 
recommended.  

On July 20, 1992, it was reported that the veteran was much 
better after medication and bed rest.  The assessment was low 
back pain with sciatica.  On July 23, 1992, it was reported 
that the veteran had a remote history of sciatica which had 
resolved with bed rest.  Low back pain had also been 
previously treated with chiropractic manipulation.  
Objectively, the veteran was in no acute distress.  He had a 
normal gait.  The back had no deformity.  There was 
tenderness over the L2-L3 area.  There was a full range of 
motion.  L1-L7 motor and deep tendon reflexes were intact.  
The assessment was sciatica.  Medication was recommended.  On 
July 31, 1992, it was reported that the veteran had 
intermittent sciatica and decreased disc space, L5-S1, by 
X-ray study.  There was some muscle spasm by examination.  
Neurological findings were intact.  The veteran was examined 
by an orthopedic specialist in September 1992 and complained 
of intermittent low back pain and bilateral leg discomfort.  
The veteran had no symptoms that day.  There were no bowel or 
bladder complaints.  It was noted that a computerized 
tomography scan in July 1992 did not show a herniated nucleus 
pulposus.  Objectively, the back had no focal tenderness.  
There was a full range of motion.  Straight leg raising was 
negative.  Deep tendon reflexes were normal.  Testing for 
focal sensory deficits was negative.  It was the impression 
that the veteran had degenerative disc disease in the lower 
back and that he was not a surgical candidate.  Medication 
was prescribed.  

A VA examination was conducted in June 1996 VA examination.  
The veteran reported continuing problems with low back pain 
and radiation down both legs.  Objectively, there were no 
postural abnormalities or fixed deformity.  The back 
musculature was well developed.  The range of lumbosacral 
spine motion was 90 degrees forward flexion, 30 degrees 
backward extension, 30 degrees lateral flexion, bilaterally, 
and 40 degrees rotation, bilaterally.  The examiner specified 
that there was no objective evidence of pain on motion of the 
spine.  Neurologically, the veteran had no motor or sensory 
loss.  There were no pathological reflexes.  There were no 
localizing or lateralizing signs.  X-ray studies of the 
lumbosacral spine were reported to be normal.  The diagnosis 
was pain in the lower back with bilateral radiculopathy.  

VA outpatient clinical records for 1996 and 1997.  In 
December 1996, there was diffuse tenderness and the 
assessment was chronic low back pain.  In September 1997, the 
veteran complained of lower back pain.  There was no 
costovertebral angle tenderness.  Straight leg raising was 
negative.  There was mild tenderness over the lumbosacral 
spine and right hip.  The diagnostic impression was low back 
pain.   

On VA examination, on August 15, 2000, the veteran complained 
of having low back pain for many years.  He reported that he 
currently had pain in the low back with no radiation.  The 
range of lumbar spine motion was from 0 to 80 degrees of 
flexion.  There was pain at the extreme ends of flexion.  
There was no muscle spasm or deformity.  Neurological 
examination was normal.  X-ray studies of the lumbar spine 
appeared normal.  The diagnosis was chronic strain of the 
lumbar spine.  Here, for the first time, there is objective 
evidence of pain limiting the range of back motion.  This 
objective evidence of characteristic pain on motion 
approximates the criteria for a 10 percent rating.  There was 
no evidence of loss of lateral spine motion and the examining 
physicians specified that there was no spasm.  Consequently, 
the most probative evidence establishes that the disability, 
did not approximate the criteria for a 20 percent rating.  
Similarly, the examination findings provide the most 
probative evidence that the disability did not meet the 
criteria for a 40 percent rating.  There was no evidence of a 
severe lumbosacral strain, listing of the whole spine, 
positive Goldthwait's sign, limitation of forward bending to 
a marked extent, loss of lateral motion, osteoarthritic 
changes, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  

A VA clinical note dated in November 2000, shows that the 
veteran complained of back pain.  He stated that he had been 
sitting and waiting for so long that his back pain had become 
worse.  On physical examination, the physician reported that 
the veteran was in no acute distress but had back pain and 
needed medication.  Neurological findings show the deep 
tendon reflexes to be three plus.  The impression included 
muscle spasm and low back pain.  The veteran was referred for  
physical therapy evaluation.  The veteran reported having 
chronic back pain which had become steadily worse in the 
previous four weeks.  The active range of motion of the trunk 
was decreased to 50 percent and seated the extension elicited 
increased pain in the low back area.  Treatment was planned.  

The current appeal comes from a July 1996 rating decision 
which granted service connection for a low back strain and 
assigned a noncompensable rating from February 1993.  The 
Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999) and whether staged ratings 
should be assigned.  As discussed in the greater detail 
above, the evidence does not support staged ratings.  

During the appeal, the veteran has repeatedly complained of 
pain.  The initial VA examination for compensation purposes 
seemed to state that there was no pain on motion, however, 
after the examination, the examiner entered a diagnosis of 
pain.  Clearly there was a conflict between the findings and 
the diagnosis.  We see no basis to accord the clinical 
findings more probative value that the diagnosis when other 
evidence supports the diagnosis.  After the initial VA 
examination, the veteran was seen at a facility for complaint 
of pain.  On examination, there was diffuse tenderness and 
the assessment was chronic low back pain.  We are unable to 
conclude that he pain diagnosed in 1996 and the assessment of 
pain in December 1996 with the finding of diffuse tenderness 
are unrelated to the pain identified in August 2000. 

An evaluation in excess of 10 percent is not warranted.  In 
reaching this determination, the veteran has considered the 
veteran's actual range of motion and his functional 
impairment.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 
38 C.F.R. § 4.40, 4.45 (2000).  Clearly there is a conflict 
in the record.  Clinical records dated in 2000 include an 
assessment of muscle spasm and a report of a 50 percent 
decrease in range of motion of the trunk.  However, such 
findings must be balanced against the other evidence of 
record which reflected a good range of motion or pain only at 
the extremes and other findings reflecting an absence of 
spasm since service and with findings of only mild tenderness 
or some stiffness.  We conclude that the preponderance of the 
evidence establishes that veteran's overall functional 
impairment is consistent with slight limitation of motion and 
slight functional impairment.


ORDER

Service connection for PTSD is granted.

A continuous 10 percent evaluation for low back strain, is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.  


REMAND

The Veterans Claims Assistance Act of 2000 has emphasized the 
need for examinations.  Review of the claims folder shows 
that it has been quite some time since the veteran's nose was 
examined.  An appropriate examination should be done.

The July 1996 rating decision, the August 1996 statement of 
the case, and the May 1999 supplemental statement of the case 
explained that the claim for service connection for 
degenerative joint disease of the cervical spine was not well 
grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the issues of entitlement to service connection 
for degenerative joint disease of the cervical spine and 
evaluation of a deviated nasal septum, are REMANDED to the RO 
for the following:

1.  The veteran should be scheduled for a 
VA examination of his nose.  The entire 
claims folder, including a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  The 
examiner should express an opinion as to 
the percent of obstruction of each nasal 
passage.  See Massey v. Brown, 7 Vet. App. 
204 (1994); 38 C.F.R. Part 4, Code 6502 
(2000).  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
Remand serves as notification of the 
regulation.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


